                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

ARLEY McCULLAR and JOETTA
McCULLAR,

       Plaintiffs,

v.                                                                     No. 19-cv-0003 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC
and DANIEL GOOD,

       Defendants.

MEMORANDUM OPINION AND ORDER DENYING DEFENDANT PECOS VALLEY
 OF NEW MEXICO, LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
            QUALIFIED HEALTHCARE PROVIDER STATUS

       THIS MATTER is before the Court on Defendant Pecos Valley of New Mexico, LLC

(“Pecos Valley”)’s Motion for Partial Summary Judgment on Qualified Healthcare Provider Status

[Doc. 61], filed on July 10, 2019. Plaintiffs responded on July 17, 2019. [Doc. 63]. Pecos Valley

replied on July 31, 2019. [Doc. 68]. Defendant Dr. Good never responded, and no response from

him is needed. The Court held oral argument on the Motion on August 19, 2019. [Doc. 75]

(clerk’s minutes). The Court has considered the briefing, the relevant portions of the record, the

relevant law, and the oral argument. Being otherwise fully advised in the premises, Pecos Valley’s

Motion is DENIED.
                                            BACKGROUND1

        This is a medical malpractice action. On January 19, 2017, Plaintiff Arley McCullar saw

Dr. Daniel Good for blurred vision in his right eye. [Doc. 24] (Amended Complaint) at 3. The

right eye had intraocular pressure (“IOP”) values of “56 and 32mm[#]Hg.” Id. Plaintiffs contend

these “were extremely high IOP values that warranted immediate intervention.” Id. Dr. Good did

not treat Mr. McCullar’s elevated IOP values at this appointment. Id. at 4. Mr. McCullar returned

to Dr. Good on January 25, 2017, where Dr. Good treated him by providing various medications.

See id. On subsequent visits in January and February of 2017, the IOP values remained elevated.

See id. By June of 2017, Mr. McCullar had “total blindness in [his] right eye.” Id.

        Mr. McCullar and his wife sued Dr. Good and his employer, Pecos Valley, on January 4,

2019. [Doc. 1]. They filed an Amended Complaint on April 18, 2019. [Doc. 24]. They allege

that Dr. Good negligently treated Mr. McCullar by “failing to timely workup and treat [him] and

failing to refer [him] to a specialist for immediate treatment.” Id. at 5. They also contend that

Pecos Valley “is vicariously liable for all acts and omissions of . . . Dr. Good.” Id. Pecos Valley

moved for partial summary judgment on July 10, 2019. [Doc. 61].

                                          LEGAL STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A court must deny summary judgment if a reasonable factfinder could find for the

non-movants. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When applying this


1
  As Defendant Pecos Valley of New Mexico, LLC moves for partial summary judgment, these facts are taken in the
light most favorable to Plaintiffs. Tolan v. Cotton, 572 U.S. 650, 657 (2014).
                                                      2
standard, the court must construe the evidence in the light most favorable to the non-moving party.

Tolan, 572 U.S. at 657. The party moving for summary judgment has the initial burden of

establishing that there is an absence of evidence supporting the opposing party’s case. Celotex

Corp. v. Catrett, 477 U.S. 317, 323–25 (1986). If the movant meets this burden, the parties

opposing summary judgment must come forward with specific facts, supported by admissible

evidence, which demonstrate the presence of a genuine issue for trial. Comm. for First Amendment

v. Campbell, 962 F.2d 1517, 1526 n.11 (10th Cir. 1992).

                                           ANALYSIS

       Pecos Valley argues that it was a qualified healthcare provider under the New Mexico

Medical Malpractice Act at the time of the occurrence. [Doc. 61] at 4. If Pecos Valley was a

qualified healthcare provider, Plaintiffs’ damages are limited to the Act’s cap on damages. Id.;

see N.M. Stat. Ann. § 41-5-6 (1992). Because there is, at best, conflicting evidence on whether

Pecos Valley was a qualified healthcare provider at the time of the occurrence, the Court will deny

the Motion.

       To become a qualified healthcare provider, a non-individual provider must meet two

requirements. First, it must either (a) file with the New Mexico Superintendent of Insurance proof

that it has medical malpractice liability insurance worth at least $200,000 per occurrence, or

(b) submit to the Superintendent a deposit sufficient to cover a maximum of three separate

occurrences.    § 41-5-5(A)(1).    Second, the provider must pay a surcharge set by the

Superintendent. Id. § 41-5-5(A)(2). The surcharge finances the patient’s compensation fund,

which in turn covers any judgment or settlement against qualified healthcare providers in excess

of $200,000. Id. § 41-5-6(D). Thus, in order to receive the benefits of the Medical Malpractice
                                                3
Act, a provider must obtain the requisite insurance and pay the surcharge. Baker v. Hedstrom,

2013-NMSC-043, ¶ 17, 309 P.3d 1047.

         There is conflicting evidence as to whether Pecos Valley held the requisite insurance for

the relevant time period.2 On its website, the New Mexico Office of Superintendent of Insurance

(“OSI”) has no record of Pecos Valley meeting § 41-5-5(A)’s requirements to become a qualified

healthcare provider. [Doc. 63-1] at 1. Pecos Valley argues that the OSI website is mistaken, and

it has petitioned the OSI to correct this error. [Doc. 61] at 2, 4–5. Pecos Valley claims that it was

insured by Preferred Professional Insurance Company (“PPIC”). See [Doc. 61] at 4. It relies on a

certificate of liability insurance which, it argues, proves that Pecos Valley had insurance coverage

of $200,000 per occurrence at the time in question. Id. at 4; see [Doc. 61-1] at 2. The certificate

lists the insured party as follows:

         DANIEL J. GOOD Pecos Valley of New Mexico, LLC dba Eye Center of
         Southeastern New Mexico
         5419 North Lovington Hwy., Suite 22
         Hobbs, NM 88240

Id. The reference to Pecos Valley appears to be for the purpose of showing Dr. Good’s work

address. See id. Significantly, the schedule of insureds for the policy does not mention Pecos

Valley. See [Doc. 63-2] at 1–3. It does, however, list Dr. Good as an insured. Id. at 2.

         Pecos Valley also relies on a letter from the OSI stating that Pecos Valley was a qualified

healthcare provider between November 21, 2017, and June 25, 2018. [Doc. 61-6] at 6. But that

is well after January and February of 2017, the timeframe in question. Id.; see [Doc. 24] at 4–5.


2
  Pecos Valley only argues that it met the requirement of § 41-5-5(A)(1) because it had the proper insurance; it does
not argue that it deposited a sufficient amount of money with the Superintendent to excuse its failure to file proof of
insurance. See [Doc. 61] at 2–4.
                                                          4
Pecos Valley nonetheless argues that the OSI based its determination in this letter on the fact that

Pecos Valley’s coverage began in September of 2016—well before the timeframe of the

occurrences. [Doc. 61] at 4. Pecos Valley reasons that, if it had the requisite insurance before and

after the occurrences, the “only logical conclusion” is that it held that insurance at the time of the

occurrences. Id. The Court disagrees. This train of logic is insufficient to establish that Defendant

was a qualified healthcare provider in January and February of 2017.

       As a last resort, Pecos Valley requests that if the Court is inclined to deny the Motion, it

defer its ruling until the OSI reviews Pecos Valley’s petition to correct the alleged error on its

website. [Doc. 61] at 4. The Court will not defer ruling on the Motion simply because Pecos

Valley asserts that the OSI website is wrong.

                                          CONCLUSION

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendant

Pecos Valley’s Motion for Partial Summary Judgment on Qualified Healthcare Provider Status

[Doc. 61] is DENIED.

       IT IS SO ORDERED.

                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent




                                                  5
